DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 11-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi (U.S. 2005/0237467) hereafter Takaishi in view of Sarver et al. (‘132) cited in the record.
As to claim 8, Takaishi discloses a flexible substrate (10) as shown in figures 1-3 comprising:

wherein a plurality of sections (the section formed between the groove 22) are defined on the flexible circuit board (21) and arranged in a predetermined direction, and grooves (22) are defined between the adjacent sections to prevent and from being misaligned when the flexible circuit board (21) is aligned with the substrate (11);
the substrate comprises a plurality of driver chips (19), and the driver chips (19) are in one-to-one correspondence with the sections.
Takaishi does disclose the connection of the flexible circuit board (21) and the substrate (11), para-0091+, and the board (21) does not specifically disclose a plurality of metal pins are disposed on the pin sections, and the substrate has a plurality of protrusions are in one-to-one correspondence with the grooves, the protrusion has an interval from a side wall of the groove.
Sarver teaches a circuit board (11) as shown in figure 2 comprising the circuit board (11) having a plurality of metal pins (23) are disposed on the pin sections (the section formed between the slot or groove (22, 36, or 38) of the circuit board 11), and the substrate (the body of the connector 10) has a plurality of protrusions (21, 35) are in one-to-one correspondence with the grooves (22, 36), the protrusion (i.e. element 22) has an interval from a side wall of the groove.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sarver employed in the flexible substrate of Takaishi in order to provide sufficient alignment and electrical connections.


Regarding claim 11, Takaishi as modified by Sarver discloses a length of the first section, a length of the second section, and a length of the third section are all equal, see figure 3 of Takaishi.
Regarding claim 12, Takaishi as modified by Sarver the length of the first section is more than 0 millimeter and less than 70 millimeter (para 0091 discloses the length of the cut or groove 22 is about 10 mm; therefore, the first section formed between the grooves 22 would be in a range of 0-70 mm).
Regarding claim 13, Takaishi as modified by Sarver teaches a depth of the groove (i.e. 36, 38, figure 2) is greater than lengths of the metal pins (23).
Regarding claim 14, Takaishi as modified by Sarver teaches a cross-sectional area of the groove (i.e. element 22 or 36) is greater than cross-sectional areas of the protrusions (21 or 35).

As to claim 18, Takaishi discloses a flexible panel (10) as shown in figures 1-3, comprising:
a flexible substrate (10); wherein the flexible substrate comprises:

grooves (22) are defined between the adjacent pin sections to prevent and being misaligned when the flexible circuit board is aligned with the substrate;
wherein the substrate (11) comprises a plurality of driver chips (19) and the driver chips (19) are in one-to-one correspondence with the pin sections, see figure 3.
Takaishi does disclose the connection of the flexible circuit board (21) and the substrate (11), para-0091+, and the board (21) does not specifically disclose a plurality of metal pins are disposed on the pin sections.
Sarver teaches a circuit board (11) as shown in figure 2 comprising a plurality of metal pins (23) are disposed on the pin sections (the section formed between the slot or groove (22, 36, or 38) of the circuit board 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sarver employed in the flexible substrate of Takaishi in order to provide electrical connections.
Regarding claim 19, Takaishi discloses in figure 3 each of the pin section comprises a first section, a second section, and a third section arranged in the predetermined direction, the grooves (22) comprises a first groove and a second groove; wherein the first groove is defined between the first section and the second section, and the second groove is defined between the second section and the third section.

Sarver teaches the substrate (the body of element 10) comprises a plurality of protrusions (21, 35), the protrusions are in one-to-one correspondence with the grooves (22, 36), and the protrusion has an interval from a side wall of the groove
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Sarver employed in the flexible substrate of Takaishi in order to provide sufficient alignment connections.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi in view of Sarver, and further in view of Koezuka et al. (U.S. 2010/0294535).
Regarding claim 17, Takaishi as modified by Sarver discloses all of the limitations of claimed invention, i.e. the substrate (11) made from glass material, and except for a material of the substrate is borosilicate glass.
Koezuka teaches a display device as shown in figure 10 comprising a substrate (4003) made from a borosilicate glass (para-0051).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Koezuka employed in the flexible substrate of Takaishi and Sarver in order to prevent the warped evens when heat treatment at a high temperature.


s 1-2, 4-7, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaishi in view of Sarver, and further in view of Ye et al. (U.S. 2013/0264103).
As to claims 1 and 15-16, Takaishi discloses a flexible substrate (10) as shown in figures 1-3, comprising:
a substrate (11) and a flexible circuit board (21) disposed on the substrate;
wherein the flexible circuit board (21) comprises a plurality of sections (the sections formed between the groove 22) arranged in a predetermined direction, and grooves (22) are defined between the adjacent sections to prevent the section from being misaligned when the flexible circuit board is aligned with the substrate, and the substrate (11) comprises a plurality of driver chip (19) and the driver chips (19) each is in one-to-one corresponding with each of the sections.
Takaishi does disclose the connection of the flexible circuit board (21) and the substrate (11), para-0091+, and the board (21) does not specifically disclose a plurality of metal pins are disposed on the pin sections, and the substrate has a plurality of protrusions are in one-to-one correspondence with the grooves, the protrusion has an interval from a side wall of the groove.
Sarver teaches a circuit board (11) as shown in figure 2 comprising the circuit board (11) having a plurality of metal pins (23) are disposed on the pin sections (the section formed between the slot or groove (22, 36, or 38) of the circuit board 11), and the substrate (the body of the connector 10) has a plurality of protrusions (21, 35) are in one-to-one correspondence with the grooves (22, 36), the protrusion (i.e. element 22) has an interval from a side wall of the groove.

Takaishi as modified by Sarver do/does not specifically disclose an adhesive layer is disposed on the support surface, the flexible circuit board is bonded to the substrate through the adhesive layer, and the metal pins is electrically connected to the substrate through the adhesive layer; and wherein material of the adhesive layer is an anisotropic conductive adhesive.
Ye teaches a bonding structure as shown in figures 1-9 comprising an adhesive layer (14 or 40) is disposed on the support surface of the substrate (8 or 36 or 50 in figure 9), the flexible circuit board (32) is bonded to the substrate through the adhesive layer (ACF 40), and the metal pins (32) is electrically connected (to the pads 38) to the substrate through the adhesive layer; and wherein material of the adhesive layer is an anisotropic conductive adhesive (ACF 40).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ye employed in the flexible substrate of Takaishi and Sarver in order to provide excellent bonding structure.
As to claim 2, Takaishi as modified by Sarver and Ye discloses each of the pin section (the sections between the groove 22) comprises first to third sections arranged in the predetermined direction, the grooves (22) comprises a first groove and a second groove; and wherein the first groove is defined between the first and second sections, and the second groove is defined between the second and third sections.

As to claim 5, Takaishi as modified by Sarver and Ye discloses the length of the first section is greater than 0 and less than 70 millimeters (para 0091 discloses the length of the cut or groove 22 is about 10 mm; therefore, the first section formed between the grooves 22 would be in a range of 0-70 mm).
Regarding claim 6, Takaishi as modified by Sarver and Ye, Sarver teaches a card edge connector as shown in figure 2 comprising a depth of the groove (i.e. 36, 38) is greater than lengths of the metal pins (23).
Regarding claim 7, Takaishi as modified by Sarver and Ye, Sarver teaches a cross-sectional area of the groove (i.e. element 22 or 36) is greater than cross-sectional areas of the protrusions (21 or 35).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848